2 So. 3d 1018 (2008)
Anthony Manchild McDONALD, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2466.
District Court of Appeal of Florida, Third District.
December 24, 2008.
Rehearing Denied February 17, 2009.
Anthony Manchild McDonald, in proper person.
Bill McCollum, Attorney General, and Jill D. Kramer, Assistant Attorney General, for appellee.
Before COPE, RAMIREZ, and SUAREZ, JJ.
SUAREZ, J.
This is an appeal from an order denying a motion for postconviction relief under *1019 Florida Rule of Criminal Procedure 3.850. The appellant in point four of his motion claimed that the prosecution deliberately used false evidence in violation of Giglio v. United States, 405 U.S. 150, 92 S. Ct. 763, 31 L. Ed. 2d 104 (1972). In point five, the appellant claimed that the prosecution deliberately destroyed exculpatory evidence in bad faith, in violation of Arizona v. Youngblood, 488 U.S. 51, 109 S. Ct. 333, 102 L. Ed. 2d 281 (1988). The trial court declined to reach to merits of both claims, stating that such claims are not cognizable under Rule 3.850.
We disagree with the trial court. Such claims are cognizable under Rule 3.850. See Rivera v. State, 995 So. 2d 191, 193-94, 2008 WL 2369219 (Fla. June 12, 2008); Swain v. State, 937 So. 2d 1160, 1160-61 (Fla. 3d DCA 2006). Accordingly, we reverse the order on those two claims and remand for further consideration by the trial court. We affirm the denial of postconviction relief on grounds one, two, and three.
Affirmed in part, reversed and remanded in part.